Citation Nr: 1038393	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension benefits based on the need 
for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to September 
1955.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran is in need of the regular aid and attendance of 
another person.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the 
need for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1521, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements have been satisfied in the present case, 
this law does not preclude the Board from adjudicating the issue 
involving the Veteran's 


claim for entitlement to special monthly pension benefits based 
on the need for aid and attendance and/or housebound status as 
the Board is taking action favorable to the Veteran by granting 
the issue on appeal.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Special monthly pension benefits are payable when the Veteran is 
in need of regular aid and attendance or has a permanent 
disability rated at 100 percent and has either an additional 
disability or disabilities independently ratable at 60 percent or 
more or is permanently housebound.  38 U.S.C.A. § 1521(d)(1), 
(e); 38 C.F.R. § 3.351(a)-(d).

Being permanently housebound means the Veteran is substantially 
confined to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).  The need for aid and attendance 
means helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  Requiring the regular aid and attendance of another 
person occurs when the Veteran is blind or nearly blind, is a 
patient in a nursing home because of mental or physical 
incapacity, or establishes a factual need for aid and attendance.  
38 C.F.R. § 3.351(c).  A factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The evidence need only establish 
that the Veteran is so helpless as to need regular, rather than 
constant, aid and attendance.  Consideration is given to such 
conditions as: inability of the Veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the Veteran 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers inherent in his daily 


environment.  Bedridden is that condition which, through its 
essential character, actually requires that the Veteran remain in 
bed.  It is not required that all of the disabling conditions 
enumerated above exist and the particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  38 C.F.R. § 3.352(a).

An April 2008 private medical report stated that the Veteran was 
seen to discuss the need for assisted living.  An April 2008 
medical statement reported that the Veteran had diabetes 
mellitus, type 2, with peripheral neuropathy; hypertension; 
hyperlipidemia; coronary artery disease; and osteoarthritis.  The 
Veteran could dress and use the lavatory without assistance, 
ascend and descend stairs, and feed himself without assistance.  
The Veteran was ambulant and mentally competent, but was 
incontinent.  The Veteran's disabilities resulted in altered 
proprioception diminishing balance and gait, as well as 
limitation in walking to about half a block.  The Veteran was 
advised to use a cane for balance.

A May 2008 private medical report stated that the Veteran had 
moved from his residence to an assisted living center over the 
previous few weeks.

Accident/Incident Reports dated in June 2008 and July 2008 stated 
that the Veteran became stuck in bed and had to use an emergency 
call bracelet to get help.  Two male employees of the Veteran's 
assisted living center were needed to help the Veteran into 
sitting and standing positions.

A July 2008 letter from a private physician stated that the 
physician gave a "strong recommendation that [the Veteran] 
remain in an Assisted Living setting."  The bases given for the 
recommendation were the Veteran's hypertension, hyperlipidemia, 
diabetes mellitus, and risk for falls.  The private physician 
stated that "the 24-hour supervision and assistance provided by 
[the Veteran's assisted living center] is both beneficial and 
medically necessary."

Three separate medical statements were submitted for 
consideration for aid and attendance, all dated in March 2009 and 
signed by different private physicians.  


Two of the medical statements contain nearly identical 
information.  These statements listed the Veteran's disabilities 
as congestive heart failure, valvular heart disease, hemolytic 
anemia, and chronic renal disease.  They reported that the 
Veteran could not walk unaided and needed a walker due to 
"blockages" and weakness.  The Veteran was reported to be 
unable to feed himself and needed meals prepared for him three 
times per day.  The statements reported that the Veteran was not 
able to care for the needs of nature and had frequent accidents, 
but was not confined to bed and was able to sit up for short 
periods.  The Veteran was not blind.  He needed assistance with 
transportation due to an inability to drive.  The statements 
reported that the Veteran could not leave his home without 
assistance, in the form of a walker and an attendant.  The 
Veteran was stated to require assisted living to help with 
activities of daily living.  The physicians listed the other 
factors that demonstrated the Veteran's need for aid and 
attendance as a need for assistance with meal preparation, 
cleaning, medication distribution, laundry, physical therapy, and 
security.

The third March 2009 medical statement listed the Veteran's 
disabilities as diabetes mellitus, type 2; osteoarthritis of the 
knees; diabetic peripheral neuropathy; and coronary artery 
disease.  The Veteran was reported to be unable to walk unaided 
due to poor balance, and relied on a cane.  He was stated to be 
able to feed himself, but was unable to prepare his meals.  The 
Veteran needed assistance with bathing and tending to other 
hygiene needs and required a walk-in shower with rails and a 
shower seat.  He was not able to care for the needs of nature and 
had occasional accidents.  The statement reported that the 
Veteran was not confined to bed, was able to sit up, was not 
blind, and was able to travel.  The Veteran was reported to be 
able to leave home without assistance, but required a cane for 
support.  The physician stated that the Veteran required assisted 
living care due to a need for help with some of his activities of 
daily living.  The physicians listed the other factors that 
demonstrated the Veteran's need for aid and attendance as a need 
for assistance with meal preparation, cleaning, medication 
distribution, laundry, physical therapy, and security.

A March 2009 nursing home information form certified that the 
Veteran was a patient in an assisted living center due to a 
mental or physical disability and was receiving intermediate 
nursing care.

The Board finds that the Veteran is entitled to special monthly 
pension benefits based on the need for aid and attendance.  The 
medical evidence of record clearly demonstrates that the Veteran 
is a resident of an assisted living center.  While the evidence 
of record does not clearly indicate whether this center qualifies 
as a nursing home for VA purposes, it does include a great deal 
of information about the types of assistance the Veteran 
requires.  The initial medical evidence dated in April 2008, 
prior to the Veteran's entrance into the assisted living center, 
demonstrated that the Veteran was capable of independent living 
in many respects.  However, the medical evidence of record 
indicates that the Veteran's condition has deteriorated since 
that time.

The first indication was dated in June 2008, when the Veteran was 
found to be unable to get out of bed without the help of two 
assistants.  Since that time, the Veteran has been found by two 
physicians to be unable to walk unaided, prepare his own meals, 
care for the needs of nature, drive a vehicle, or leave his home 
without assistance.  While a third physician found that the 
Veteran was able to travel and leave the home without assistance, 
the physician agreed with the others regarding the Veteran's 
other limitations.  Furthermore, that third physician wrote the 
July 2008 letter which specifically opined that the Veteran's 
"24-hour supervision and assistance" was "medically 
necessary."  There is no medical evidence of record that 
contradicts these medical opinions.  Thus, the evidence of record 
demonstrates that the veteran has an actual requirement of 
personal assistance from others.  Therefore, the preponderance of 
the evidence of record demonstrates that the Veteran has a 
factual need for aid and attendance for VA purposes.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran is in need of the regular aid and 
attendance of another person.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, special monthly pension based on regular 
need for aid and attendance is warranted.

ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


